                      Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 1 of 12



         1       Robert P. Doty (SBN 148069)
                 rdoty@coxcastle. corn
         2       Ali P. Hamidi (SBN 191198)
                 ahamidi@coxcastle.corn
         3       James M. Purvis (State Bar No. 281596)
                 jpurvis@coxcastle.com
         4       COX, CASTLE & NICHOLSON LLP
                 50 California Street, Suite 3200
         5        San Francisco, CA 94111
                 Telephone: (415) 262-5100
         6       Facsimile: (415) 262-5199

         7       Attorneys for Plaintiffs
                 The Successor Agency to the former Emeryville
         8       Redevelopment Agency and The City of Emeryville

         9

        10                                            UNITED STATES DISTRICT COURT

        11                                       NORTHERN DISTRICT OF CALIFORNIA

        12
                 THE SUCCESSOR AGENCY TO THE FORMER                  Case No. 17-cv-00308-WHO
        13       EMERYVILLE REDEVELOPMENT AGENCY
                 AND THE CITY OF EMERYVILLE,
        14                                                           JOINT CASE MANAGEMENT
                                        Plaintiffs,                  STATEMENT
        15
                                  vs.                                Judge:              Hon. William H. Orrick
        16                                                           Action Filed:       January 20, 2017
                 SWAGELOK COMPANY, an Ohio corporation;
        17       WHITNEY RESEARCH TOOL CO.,                          CMC Date:           August 6, 2019
                 a dissolved California corporation; HANSON          Time:               2:00 p.m.
        18       BUILDING MATERIALS LIMITED,
                 a British Corporation; CATHERINE LENNON
        19       LOZICK, an individual residing in Ohio,

        20                              Defendants.

        21
                 AND RELATED COUNTERCLAIMS AND
        22       CROSSCLAIMS

        23

        24

        25

        26

        27

        28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP 070431 \ 10643600
                                                                                          Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                JOINT CASE MANAGEMENT STATEMENT
                       Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 2 of 12



         1                  Plaintiffs The Successor Agency to the Former Emeryville Redevelopment Agency
         2       ("Successor Agency") and The City of Emeryville ("City") (collectively, "Plaintiffs"), and Defendants
         3       Swagelok Company ("Swagelok"), Catherine Lennon Lozick ("Lozick"), Whitney Research Tool Co.
         4       ("Whitney"), and Specially Appearing Hanson Building Materials Limited ("HBML") I (collectively,
         5       the "Parties"), by and through their respective counsel of record, hereby submit this Joint Case
         6       Management Statement pursuant to Local Rule 16-9(c), in advance of the Case Management
         7       Conference scheduled to take place on August 6, 2019, at 2 p.m.
         8       1.         Subject Matter Jurisdiction & Service
         9                  The Court has subject matter jurisdiction over this action pursuant to sections 107 and
        10       113(b) of the Comprehensive Environmental Response, Compensation, and Liability Act
        11       ("CERCLA"), 42 U.S.C. § 9613(b); 42 U.S.C. § 6972(a) (a portion of the Solid Waste Disposal Act
        12       commonly referred to as the Resource Conservation and Recovery Act ("RCRA")); and 28 U.S.C. §
        13       1331 (federal question jurisdiction). This Court has subject matter jurisdiction over the related state
        14       law claims pursuant to 28 U.S.C. § 1367(a) (supplemental jurisdiction).
        15                  All defendants have been served. Swagelok, Lozick, and Whitney answered the Second
        16       Amended Complaint and filed counterclaims and crossclaims in October 2017. HBML answered the
        17       Second Amended Complaint and filed counterclaims and crossclaims in February 2019 after its motion to
        18       dismiss the Second Amended Complaint for lack of personal jurisdiction was denied. (ECF No. 143.)
        19       Plaintiffs answered HBML's counterclaims and Swagelok, Lozick and Whitney answered HBML's
        20       crossclaims in March 2019.
        21       2.         Facts
        22                  A.      Plaintiffs' Statement of Facts
        23                  This action arises out of polluted groundwater and real property owned by Plaintiffs and located
        24       at 5679 Horton Street in the City of Emeryville, Alameda County, California (the "Property"). The
        25       Property is approximately 1.75 acres in size and is generally bounded by Union Pacific railroad tracks to
        26       the west, commercial/industrial properties to the north, Horton Street to the east, and Stanford Avenue
        27
                 1 HBML timely asserted, and continues to assert, that this Court does not have personal jurisdiction
        28       over it.
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431 \ 10643600                                       - 1 -                     Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                      JOINT CASE MANAGEMENT STATEMENT
                       Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 3 of 12



          1      and a former rail spur to the southeast/south. The Successor Agency's predecessor in interest—the
          2      former Emeryville Redevelopment Agency         acquired all but a small fraction of the Property in 1999.

          3      Through the exercise of eminent domain, the City later acquired a fractional interest in one parcel within
          4      the Property. The Property has only been used for storage since 2012, when the City's Public Works
          5      Department vacated the site due to concerns regarding vapor intrusion from contamination in the
          6      subsurface.
          7              According to sampling, the impacted groundwater is allegedly located beneath and down
          8      gradient (i.e., to the west) of the Property. Plaintiffs allege the contamination was caused by industrial
          9      activities that were conducted on the Property. Plaintiffs allege that Swagelok, Lozick, Whitney, and
         10      HBML are legally responsible for the contamination under federal statutes, California statutes that were
         11      derived from and largely mirror those federal statutes, and California common law. Defendants dispute
         12      these allegations and in turn have filed counterclaims against Plaintiffs and crossclaims.
         13              B.       Defendants Swagelok's and Whitney's Statement of Facts
         14              Whitney is a California corporation that was dissolved in 2000 and has appeared in this action
         15      only to the extent of its liability insurance. From about 1963 to 1999, Whitney leased the Property
         16      (where it engaged in manufacturing activities). The Catherine Lennon Lozick Trust No. 3 ("CLL3"), the
         17      titled owner of the Property in 1999, sold the Property to the Emeryville Redevelopment Agency
         18      (predecessor to the Successor Agency). Mrs. Lozick was, at the time of the sale of the Property, the sole
         19      beneficiary of CLL3. In 1999, Whitney also sold substantially all of its assets to Swagelok. Swagelok
         20      has been sued as Whitney's alleged "alter ego" (which allegations they deny). CLL3 was dissolved after
         21      the sale.
         22              Whitney and Swagelok deny that any of the contamination detected at the Property is
         23      associated with Whitney's activities, and instead is associated with the activities of others, primarily
         24      Marchant Calculating Machine Company ("Marchant") (to which HBML is alleged to be the
         25      successor) and other off-site parties. Marchant manufactured mechanical calculating machines at the
         26      Property (and an adjoining property) for nearly sixty years, after which the buildings occupied by
         27      Marchant were demolished. In the early 1960's, a new foundation and building were built over a
         28      portion of the pre-existing foundation and the site that had been occupied by Marchant and SCM.
LAW OFFICES OF
COX, CASTLE &                                                                                  Case No. 17-cv-00308-WHO
NICHOLSON LLP 070431 \ 10643600                                     -   2-
SAN FRANCISCO                                                                     JOINT CASE MANAGEMENT STATEMENT
                       Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 4 of 12



          1      That new building was occupied by Whitney until approximately May 1999 (and the "new" building is
          2      still located on the Property today).
          3              Whitney and Swagelok are also informed and believe that the City is alleging that
          4      contamination from the Property has migrated offsite to City owned adjacent property known as the
          5      South Bay Front Site B located at 1525-1535 Powell Street and 5760 — 5770 Shellmound Street,
          6      Emeryville, CA ("Site B"). Site B was occupied by several industrial users, including but not limited
          7      to Sherwin Williams Company. Furthermore, according to the Department of Toxic Substances
          8      Control, Site B has a history of mixed industrial use, including use as and by the Western Carbonic
          9      Acid Company, Union Oil Company of California, a radiator hose facility, industrial equipment
         10      storage, a rail spur, machine shops, a dental material warehouse, a lumber yard, an electronic
         11      equipment warehouse and a plaster mix factory. Any contamination on Site B is attributable to those
         12      historic activities.
         13              Whitney and Swagelok contend that the contamination on the Property and any offsite
         14      contamination, including contamination at Site B was caused by others, including Marchant through
         15      its hardening and plating operations, and other activities, and the actions of Plaintiffs' consultant in
         16      installing groundwater wells, which exacerbated the extent of the contamination by allowing the
         17      downward migration of chemicals present in the subsurface.
         18              C.       Defendant Lozick's Statement of Facts
         19              Mrs. Lozick was the beneficiary of the CLL3 that was the titled owner of the Property from
         20      December 1988 until the sale of the Property to the Emeryville Redevelopment Agency in 1999. Mrs.
         21      Lozick did not conduct any separate business operations on the Property at any time. Mrs. Lozick
         22      otherwise incorporates the Statement of Facts as set forth by Swagelok and Whitney.
         23              D.       Defendant HBML's Statement of Facts
         24              Specially Appearing HBML is a British corporation and appears in this action subject to a

         25      continued objection to this Court's personal jurisdiction over HBML.

         26              HBML denies that Marchant is responsible for any release of hazardous substances during the

         27      time Marchant owned and/or occupied the Property. HBML had no relationship, either directly or

         28      indirectly, with Marchant during the years that Marchant owned and/or operated on the Property,
LAW OFFICES OF
COX, CASTLE &                                                                                   Case No. 17-cv-00308-WHO
NICHOLSON LLP
              070431 \ 10643600                                     -3-
SAN FRANCISCO                                                                      JOINT CASE MANAGEMENT STATEMENT
                       Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 5 of 12



          1      allegedly between 1910 and 1959. Indeed, no entity affiliated with HBML was affiliated with any

          2      entity allegedly holding Marchant's legacy environmental liability until 1986 (twenty seven years after

          3      Marchant allegedly contaminated the Property). HBML denies that it is a successor of Marchant or

          4      that HBML could be the alter ego of any subsidiary that is alleged to be the successor to Marchant

          5      under the highly rigorous alter ego standard recognized by the Ninth Circuit in deference to the

          6      "deeply ingrained" general principle that "a corporation is not liable for the acts of its

          7      subsidiaries." U.S. v. Bestfoods, 524 U.S. 51, 61 (1998).

          8             HBML further contends that any contamination on the Property is the legal responsibility of

          9      others, including Plaintiffs, who contributed to the contamination through their investigation of the

         10      Property, Defendants Whitney and Swagelok, which either directly or indirectly engaged in

         11      manufacturing operations on the Property from approximately 1963 to at least 1999, and/or Defendant

         12      Lozick, who, on information and belief, was the beneficiary of the CLL3 that was the owner of the

         13      Property from approximately December 1988 until approximately 1999.2 To the extent Plaintiffs

         14      allege that contamination from the Property migrated off-site, HBML denies that contamination on

         15      other properties was caused, in whole or in part by HBML but was instead caused by the other parties

         16      in this action and/or by other entities that operated on or near those properties.

         17      3.      Legal Issues
         18              The principal legal issues relate to identification of those entities legally responsible for
         19      contamination of the Property under federal statutes, California statutes derived from and that largely
         20      mirror those federal statutes, and California common law. This includes liability under: (1) CERCLA,
         21      see 42 U.S.C. sections 9601, et seq., which provides for liability of persons responsible for releases of
         22      hazardous substances; (2) RCRA (as to Swagelok only), see 42 U.S.C. sections 6901, et seq., which
         23      provides for liability of persons in connection with the handling, storage, treatment, transportation, or
         24      disposal of solid or hazardous waste; (3) the Polanco Act, see Cal. Health & Safety Code sections
         25      33459, et seq., which authorizes redevelopment agencies and their statutorily designated successor
         26      2
                   Plaintiffs and the Cross-claimants claim that indirect subsidiary HSCM-20 and ultimately HM
         27      Holdings, Inc. "inherited Marchant's liability for contamination at the Property." Plaintiffs and Cross-
                 claimants also admit that HM Holdings "subsequently became Millennium Holdings, LLC," a separate
         28      company.
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431 \ 10643600                                      -4-                        Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                      JOINT CASE MANAGEMENT STATEMENT
                       Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 6 of 12



          1      agencies to take actions to remedy or remove releases of hazardous substances from property within
          2      redevelopment areas; (4) the Gatto Act, see Cal. Health & Safety Code sections 25403, et seq., which
          3      authorizes local agencies to take actions to remedy or remove releases of hazardous materials from
          4      blighted property within a blighted area; and (5) common law theories of private and public nuisance
          5      and trespass. Defendants deny that they are responsible for any contamination of the Property or for
          6      the offsite migration of any contamination to Site B or any other property and allege that, to the extent
          7      any individual defendant is responsible for any contamination, any such harm is distinct, divisible, and
          8      capable of reasonable apportionment. Defendants also claim that the Plaintiffs' environmental agent
          9      contributed to the alleged contamination through its activities and that, as such, the Plaintiffs are
         10      responsible for the damage caused by its agent.
         11             Other legal issues to be resolved likely will include various aspects of corporate law, including
         12      in particular whether Swagelok and HBML are the alter ego(s) and/or successor(s) in interest to
         13      Whitney and Marchant, respectively.
         14             Finally, HBML anticipates that a legal issue that will need to be resolved will be its continuing
         15      argument that this Court has no personal jurisdiction over it.
         16      4.     Motions

         17             HBML's motion to dismiss the Second Amended Complaint under Rule 12(b)(2) for lack of

         18      personal jurisdiction was denied on January 30, 2019. (ECF No. 143.) HBML, Lozick, Swagelok and

         19      Whitney anticipate that they may file motions for summary judgment pursuant to Rule 56, but it is too

         20      early to make such determination. The Parties do not anticipate any other motions at this time.

         21      5.     Amendment of Pleadings

         22             Plaintiffs have amended the operative complaint in this action on two occasions. Plaintiffs'
         23      Second Amended Complaint was filed on October 5, 2017. (ECF No. 67.) Swagelok, Lozick and
         24      Whitney filed answers on October 6, 2017 (ECF Nos. 69-70, 72), and HBML filed its answer on
         25      February 13, 2019 (ECF No. 144). Based on information obtained from HBML during jurisdictional
         26      discovery which concluded in mid-September 2018, Plaintiffs anticipate requesting leave of Court to
         27      amend the Second Amended Complaint to name Tillotson Commercial Motors Limited, a British
         28      corporation ("Tillotson"), and Hanson Limited, a British corporation ("Hanson Limited"), as
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431\ 10643600                                      -5-                        Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                     JOINT CASE MANAGEMENT STATEMENT
                      Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 7 of 12



          1      additional defendants. Based on information and belief, Hanson Limited was created in year 2000,
          2      and designated as HBML's parent company, with direct control over HBML and its financial
          3      liabilities. Moreover, evidence shows that Tillotson was a subsidiary of HBML, managing HBML's
          4      business activities in the United States, and in particular the acquisition and liquidation of SCM,
          5      through its business division called "Hanson Industries" in the United States.
          6             HBML objects to adding either Tillotson or Hanson Limited as defendants in this case as they
          7      are not proper defendants: among other issues, Plaintiffs have not served proper administrative notice
          8      on either entity, Hanson Limited did not exist until 2003, years after the time period identified by the
          9      other parties as relevant (and is not a corporate successor as to which jurisdiction is proper under the
         10      standard in the Court's January 30, 2019 Order), this Court lacks personal jurisdiction over either
         11      Tillotson or Hanson Limited (the Court's recent decision with respect to HBML does not translate to
         12      similar decisions for these separate corporate entities), and the other parties have unreasonably delayed
         13      in raising these issues. In fact, on December 4, 2018 (after the other parties were admittedly long
         14      aware of the existence of these entities), all of the other parties stated in their Joint Case Management
         15      Statement that they "do not presently anticipate the further addition of any parties . . . ." Attempting to
         16      add these two additional foreign entities almost three years after the filing of the initial complaint and
         17      over eleven months after the latest point in time when the other parties admit that they learned of the
         18      entities would necessitate additional 12(b)(2) motions, which would delay the entire schedule set forth
         19      in the Discovery Plan jointly proffered by the parties.
         20             Swagelok, Whitney and Lozick are currently unaware of any additional parties that may be
         21      liable for the contamination of the Property. However, if discovery discloses that offsite contamination
         22      from other sources has migrated to the Property and contributed to the contamination, these defendants
         23      reserve the right to seek leave to add additional parties responsible for the contamination.
         24      Additionally, to the extent that the Plaintiffs allege that contamination from the Property has migrated
         25      to offsite locations, including Site B as the property is known, then these defendants will seek leave to
         26      add the former owners and/or operators of Site B or other properties that Plaintiffs allege were
         27      contaminated.
         28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431\10643600                                         6-                       Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                     JOINT CASE MANAGEMENT STATEMENT
                      Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 8 of 12



          1              HBML is currently unaware of any additional parties that might properly be joined as parties in
          2      this action but will promptly seek to add such parties if and when it learns of their identities or of their
          3      ability to be sued.
          4      6.      Evidence Preservation
          5              The Parties have reviewed the ESI Guidelines and will meet and confer pursuant to Rule 26(f)
          6      regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
          7      reasonably evident in this action.
          8      7.      Disclosures
          9              Plaintiffs, Swagelok, Lozick and Whitney timely complied with Rule 26 by providing their
         10      initial disclosures on December 4, 2017. HBML timely complied with Rule 26 by providing its initial
         11      disclosures on March 1, 2019, after its motion to dismiss was denied. The Parties recently met and
         12      conferred to discuss the exchange of documents referenced in their initial disclosures.
         13      8.      Discovery
         14              For most of 2018, Plaintiffs, Swagelok, Lozick and Whitney pursued jurisdictional discovery
         15      from HBML in support of their oppositions to HBML's motion to dismiss. Pursuant to this Court's
         16      Order, this discovery was limited to those jurisdictional issues raised in HBML's motion. These
         17      efforts were substantial and included multiple requests for production of documents, propounding of
         18      interrogatories and requests for admission, several months spent meeting and conferring with HBML
         19      (including a motion to compel filed by Swagelok), the review of almost 30,000 pages of documents
         20      produced by HBML and depositions of multiple HBML witnesses on two continents.
         21              In conjunction with these efforts, the Plaintiffs also directed third party subpoenas to Smith
         22      Corona Corporation ("SCC") and Millennium Custodial Trust ("MCT"). While SCC's documents
         23      were relatively limited, MCT provided an index identifying over 3,000 boxes containing potentially
         24      relevant documents. After substantial discussions with MCT, Plaintiffs, Swagelok, Lozick and
         25      Whitney obtained an initial production of over 7,000 documents (spanning over 26,000 pages) from
         26      MCT in mid-2018 and another production of over 28,000 documents (spanning over 67,000 pages) in
         27      late 2018. Finally, in early 2019, MCT produced almost 9,000 additional documents (spanning over
         28      21,000 pages).
LAW OFFICES OF
COX, CASTLE &                                                                                   Case No. 17-cv-00308-WHO
NICHOLSON LLP
              070431 \ 10643600                                       7
SAN FRANCISCO                                                                      JOINT CASE MANAGEMENT STATEMENT
                       Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 9 of 12



           1             Pending this Court's ruling on HBML's motion to dismiss, Plaintiffs, Swagelok, Whitney and
           2     Lozick also met and conferred on a number of occasions with respect to formal discovery vis-à-vis
           3     themselves. To that end, they initially filed a Joint Discovery Plan on December 4, 2017. (ECF No.
           4     84.) Given the substantial amount of time that was involved in pursuing jurisdictional discovery from
           5     HBML and related entities, however, they ultimately chose to defer these additional discovery efforts.
           6     With the January 30, 2019 denial of HBML's motion to dismiss, all of the Parties have met and
           7     conferred to prepare an Amended Joint Discovery Plan, filed concurrently herewith. In that plan, the
           8     Parties have laid out a general timeline for conducting discovery and proceeding to trial.
           9     9.      Class Actions
         10              This case is not a class action.
         11      10.     Related Cases
         12              There are no related cases or proceedings pending before another judge of this court or before
         13      another court or administrative body.
         14      11.     Relief
         15              Plaintiffs seek an award of damages for the costs of cleanup work needed to meet applicable
         16      state and federal standards, in addition to attorneys' fees and statutory interest. Plaintiffs' estimated
         17      costs of cleanup are in the range of $35 to $65 million, with $42 million listed on the Successor
         18      Agency's most recent accounting of anticipated expenditures. Plaintiffs also seek injunctive and
         19      declaratory relief.
         20              HBML, Swagelok, Lozick, and Whitney dispute any legal responsibility or liability for the
         21      costs of cleanup and contend that Plaintiffs' damages are premature and speculative as a final remedy
         22      has not been ordered by any authorized governmental agency. HBML, Swagelok, Lozick, and
         23      Whitney also believe the cleanup costs will be substantially less than Plaintiffs' estimate. To the
         24      extent that they may be found liable for any contamination, HBML, Swagelok, Lozick, and Whitney's
         25      respective cross claims and counterclaims seek contribution with respect to any liability in excess of
         26      their allocable and/or separate and divisible share of such cleanup costs. Each of the counterclaims
         27      also seeks both injunctive and declaratory relief.
         28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431\ 10643600                                        -8                       Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                     JOINT CASE MANAGEMENT STATEMENT
                       Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 10 of 12




          1      12.    Settlement and ADR
          2             The Parties met and conferred regarding ADR pursuant to Civil L.R. 16-8 and ADR L.R. 3-5
          3      and filed the required ADR certification documents. Pursuant to those provisions, the Parties have
          4      agreed to participate in private mediation upon completion of fact and expert discovery and after filing
          5      of dispositive motions or upon agreement by the Parties.
          6      13.    Consent to Magistrate Judge for All Purposes

          7             Plaintiffs have declined to have a United States magistrate judge conduct any further

          8      proceedings in this case. (ECF No. 25.)

          9      14.    Other References
         10             The Parties agree that this case is not suitable for reference to binding arbitration, a special
         11      master, or the Judicial Panel on Multidistrict Litigation at this time.
         12      15.    Narrowing of Issues
         13             The Parties are not presently aware of any issues that can be narrowed by agreement. The
         14      parties reserve the right to seek further narrowing of issues if such a need arises.
         15      16.     Expedited Trial Procedure
         16              The Parties do not believe that this is the type of case that should be handled under the
         17      Expedited Trial Procedure of General Order No. 64 Attachment A.
         18      17.     Scheduling
         19              The Parties have met and conferred to discuss scheduling matters, including written discovery,
         20      depositions, expert witnesses, pretrial deadlines, and trial. The Parties have proposed a general
         21      timeline in their Amended Joint Discovery Plan, which is being filed concurrently herewith.
         22      18.     Trial
         23              This case will be tried to the Court. As reflected in the Amended Joint Discovery Plan, the
         24      Parties currently estimate that the case will be ready for trial in October 2021. The Parties estimate
         25      that trial will take approximately three to four weeks.
         26

         27

         28
LAW OFFICES OF
COX, CASTLE &                                                                                   Case No. 17-cv-00308-WHO
NICHOLSON LLP
              070431 \ 10643600                                       9
SAN FRANCISCO                                                                      JOINT CASE MANAGEMENT STATEMENT
                        Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 11 of 12




          1      19.      Disclosure of Non-party Interested Entities or Persons
          2               Because they are governmental entities, Plaintiffs are not required to file a Certificate of
          3      Interested Entities or Persons pursuant to Civil L.R. 3-16. Defendants have filed their respective
          4      Certificates of Interested Entities or Persons pursuant to Civil L.R. 3-16 (ECF Nos. 83, 86, 87, 148).
          5      20.      Professional Conduct
          6               All attorneys of record for the Parties have reviewed the Guidelines for Professional Conduct
          7      for the Northern District of California.
          8      21.      Other
          9               The Parties have not identified any other matters that may facilitate the just, speedy, and
         10      inexpensive disposition of this matter at this time.
         11
                 Dated: July 30, 2019                            COX, CASTLE & NICHOLSON LLP
         12
                                                                 By: /s/ Robert P. Doty
         13                                                          Robert P. Doty
                                                                     Attorneys for Plaintiffs
         14                                                          THE SUCCESSOR AGENCY TO THE FORMER
                                                                     EMERYVILLE REDEVELOPMENT AGENCY
         15                                                          AND THE CITY OF EMERYVILLE
         16
                 Dated: July 30, 2019                            BAKER & HOSTETLER LLP
         17

         18                                                      By: /s/ Joelle A. Berle
                                                                     John Parker
         19                                                          Joelle A. Berle
                                                                     Attorneys for Defendants
         20                                                          SWAGELOK COMPANY and
                                                                     WHITNEY RESEARCH TOOL CO.
         21

         22      Dated: July 30, 2019                            MANSOUR GAVIN
         23                                                      By: /s/ Jeffrey M Embleton
         24                                                          Jeffrey M. Embleton
                                                                     Samuel R. Martillotta
         25                                                          Attorneys for Defendant
                                                                     CATHERINE LENNON LOZICK
         26

         27

         28      3
                     Concurrence in the filing of this document has been obtained from each of the other signatories.
LAW OFFICES OF
COX, CASTLE &                                                                                   Case No. 17-cv-00308-WHO
NICHOLSON LLP
              070431\ 10643600                                       -   10 -
SAN FRANCISCO                                                                      JOINT CASE MANAGEMENT STATEMENT
                     Case 3:17-cv-00308-WHO Document 156 Filed 07/30/19 Page 12 of 12



           1

          2
                 Dated: July 30, 2019               WENDEL ROSEN BLACK & DEAN LLP
           3

           4                                        By: /s/ Christine K Noma
                                                        Christine K. Noma
           5                                            Attorneys for Defendant
                                                        CATHERINE LENNON LOZICK
           6

           7     Dated: July 30, 2019               K&L GATES LLP

           8                                        By: /s/ Belynda S. Reck
                                                        Belynda S. Reck
           9                                            Kevin Asfour
                                                        Attorneys for Defendant
         10                                             HANSON BUILDING MATERIALS LIMITED
         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431 \ 10643600                       - 11 -                  Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                    JOINT CASE MANAGEMENT STATEMENT
